UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 24, 2012 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Charter) New Jersey 000-32891 22-3665653 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 2650 Route 130 P.O. Box 634, Cranbury, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (609) 655-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Shareholders (the “Annual Meeting”) of 1st Constitution Bancorp (the “Company”) was held on Thursday, May 24, 2012. There were present at the Annual Meeting in person or by proxy shareholders holding an aggregate of 4,580,392 shares of Company common stock of a total number of 5,097,781 shares of Company common stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, Charles S. Crow, III and David C. Reed were re-elected as Class I directors of the Company to serve a term of three years to expire at the 2015 Annual Meeting of Shareholders or until their successors are duly elected and qualified.The results of the election were as follows: Nominee For Withheld Broker Non-Votes Charles S. Crow, III David C. Reed Directors whose term of office continued following the meeting were William M. Rue, Frank E. Walsh, III,John P. Costas and Robert F. Mangano. A vote of the shareholders was taken at the Annual Meeting to approve a proposal to ratify the selection of ParenteBeard LLC as the independent registered public accounting firm of the Company for the Company’s 2012 fiscal year.The proposal was approved by the shareholders, with 4,484,713 shares voting in favor of the proposal and 25,911 shares voting against the proposal. There were 69,768 abstentions and there were no broker non-votes. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST CONSTITUTION BANCORP Date: May 25, 2012 By: /s/ JOSEPH M. REARDON Name:Joseph M. Reardon Title:Senior Vice President and Treasurer 2
